Citation Nr: 1315173
Decision Date: 05/08/13	Archive Date: 06/28/13

Citation Nr: 1315173	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  08-36 843A	)	DATE My 08 2013
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for asthma, with sleep apnea.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from May 1995 to October 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In a March 2011 decision, the Board determined that the termination of a separate compensable rating for sleep apnea was appropriate, denied a rating greater than 60 percent for asthma with sleep apnea, and remanded the issue of entitlement to a total disability rating based on individual unemployability.  The Veteran appealed the March 2011 Board decision with respect to the issue of a rating in excess of 60 percent for asthma, with sleep apnea. to the United States Court of Appeals for Veterans Claims (Court); the Veteran did not appeal the Board's determination that the termination of the separate rating was appropriate.  In July 2012, the Court issued an Order, granting a Joint Motion for Remand (Joint Motion) with respect to the issue of an increased rating for asthma, with sleep apnea, and remanded the case to the Board for action consistent with the Joint Motion.  

In a July 2011 statement, the issues of entitlement to an increased rating for urticaria and service connection for sinusitis, bronchitis, chronic fatigue syndrome, headaches, and a disability manifested by anxiety, panic attacks, memory loss, and sleep disturbance were raised.  In a June 2011 statement, the issue of entitlement to an increased rating for a psychiatric disability was raised.  These issues have not been developed for appellate review and are referred to the RO for appropriate action.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2012).  The Court remanded the claim of entitlement to a rating in excess 60 percent for asthma with sleep apnea.  Accordingly, in order to prevent prejudice to the Veteran, the part of the March 2011 Board decision that denied entitlement to a rating greater than 60 percent for asthma with sleep apnea must be vacated, and a new decision will be entered as if that part of the March 2011 decision by the Board had never been issued. 


REMAND

A current VA examination is needed to determine the severity of the Veteran's service-connected asthma, with sleep apnea.  

In March 2011, the issue of entitlement to a total disability rating based on individual unemployability was remanded for further development.  This has not been recertified for consideration by the Board and, as such, this issue is deferred.  

The case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The RO must specifically request releases for all private treatment, to include records from Dr. Cohen.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA medical records, inpatient and outpatient, that are not already in the record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected asthma, with sleep apnea.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include pulmonary function tests.  All pertinent symptomatology and findings should be reported in detail.  The examiner must state whether the Veteran's service-connected asthma, with sleep apnea, results in (a) chronic respiratory failure with carbon dioxide retention or cor pulmonale, (b) use of a tracheotomy, (c) a FEV-1 less than 40 percent predicted, (d) a FEV1/FVC less than 40 percent, (d) more than one asthma attack per week, with episodes of respiratory failure, or (e) daily use of systemic high-dose corticosteroids or immune-suppressive medication.  The examiner is requested to define what dosage is a "high-dose" of systemic corticosteroids or immunosuppressive medication.  The examination report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the issues on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A.  MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Citation Nr: 1315173	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  08-36 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for asthma, with sleep apnea.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from May 1995 to October 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In a March 2011 decision, the Board determined that the termination of a separate compensable rating for sleep apnea was appropriate, denied a rating greater than 60 percent for asthma with sleep apnea, and remanded the issue of entitlement to a total disability rating based on individual unemployability.  The Veteran appealed the March 2011 Board decision with respect to the issue of a rating in excess of 60 percent for asthma, with sleep apnea. to the United States Court of Appeals for Veterans Claims (Court); the Veteran did not appeal the Board's determination that the termination of the separate rating was appropriate.  In July 2012, the Court issued an Order, granting a Joint Motion for Remand (Joint Motion) with respect to the issue of an increased rating for asthma, with sleep apnea, and remanded the case to the Board for action consistent with the Joint Motion.  

In a July 2011 statement, the issues of entitlement to an increased rating for urticaria and service connection for sinusitis, bronchitis, chronic fatigue syndrome, headaches, and a disability manifested by anxiety, panic attacks, memory loss, and sleep disturbance were raised.  In a June 2011 statement, the issue of entitlement to an increased rating for a psychiatric disability was raised.  These issues have not been developed for appellate review and are referred to the RO for appropriate action.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2012).  The Court remanded the claim of entitlement to a rating in excess 60 percent for asthma with sleep apnea.  Accordingly, in order to prevent prejudice to the Veteran, the part of the March 2011 Board decision that denied entitlement to a rating greater than 60 percent for asthma with sleep apnea must be vacated, and a new decision will be entered as if that part of the March 2011 decision by the Board had never been issued. 


REMAND

A current VA examination is needed to determine the severity of the Veteran's service-connected asthma, with sleep apnea.  

In March 2011, the issue of entitlement to a total disability rating based on individual unemployability was remanded for further development.  This has not been recertified for consideration by the Board and, as such, this issue is deferred.  

The case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The RO must specifically request releases for all private treatment, to include records from Dr. Cohen.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA medical records, inpatient and outpatient, that are not already in the record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected asthma, with sleep apnea.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include pulmonary function tests.  All pertinent symptomatology and findings should be reported in detail.  The examiner must state whether the Veteran's service-connected asthma, with sleep apnea, results in (a) chronic respiratory failure with carbon dioxide retention or cor pulmonale, (b) use of a tracheotomy, (c) a FEV-1 less than 40 percent predicted, (d) a FEV1/FVC less than 40 percent, (d) more than one asthma attack per week, with episodes of respiratory failure, or (e) daily use of systemic high-dose corticosteroids or immune-suppressive medication.  The examiner is requested to define what dosage is a "high-dose" of systemic corticosteroids or immunosuppressive medication.  The examination report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the issues on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A.  MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


